19-10412-jlg         Doc 1807       Filed 02/11/20 Entered 02/11/20 11:29:43                     Main Document
                                                 Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :      (Jointly Administered)
                                                               :      Related ECF Nos. 1684, 1725
---------------------------------------------------------------X

            CONSENT ORDER GRANTING LIMITED RELIEF FROM
      AUTOMATIC STAY AND PLAN INJUNCTION FOR MOVANT NORMA CHIN

                    Upon the motion filed November 21, 2019 (the “Motion”)2 of Norma Chin

(“Movant”), for an order modifying the automatic stay pursuant to section 362 of title 11 of the

United States Code (the “Bankruptcy Code”) to allow the Movant to proceed with confirmation

of a plan of reorganization in her chapter 13 bankruptcy case, filed on September 19, 2019 under

case number 19-27911, currently pending before the District of New Jersey (the “Chin Action”),

to the extent the Chin Action is currently stayed or enjoined as a result of the above-captioned

cases filed by Ditech Financial, LLC (“Ditech”), a wind down estate under the Third Amended

Plan (the “Wind Down Estate”); and the Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order

of Reference M-431, dated January 31, 2012 (Preska, C.J.); and the requested relief being a core



1
      On September 26, 2019, the Court confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding
      Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Third Amended Plan”), which created the Wind
      Down Estates. The Wind Down Estates, along with the last four digits of their federal tax identification number,
      as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC
      (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
      of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552);
      Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse
      Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite
      100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.




WEIL:\97332322\1\41703.0012
19-10412-jlg         Doc 1807       Filed 02/11/20 Entered 02/11/20 11:29:43          Main Document
                                                 Pg 2 of 4



proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and the Court having reviewed the requested relief; and the parties

having agreed to the entry of this Order; and the parties having agreed that Ditech Financial, LLC

has a junior lien on the Property;

                    IT IS HEREBY ORDERED THAT:

                    1.        To the extent necessary, and only to the extent the Wind Down Estate’s

equity or monetary interest is extinguished by a senior lien pursuant to the Movant’s amended

chapter 13 plan filed in the Chin Action (the “Chin Plan”), the automatic stay and injunction in

section 10.5 of the Third Amended Plan (the “Plan Injunction”) shall be modified solely to permit

the Movant to implement the Chin Plan to extinguish Ditech’s junior mortgage on the Movant’s

property located at 2609 Hamilton Avenue, Union, New Jersey 07083 (the “Property”) and to

treat Ditech’s outstanding balance related to the mortgage on the Property as an unsecured claim

in the Chin Plan. For the avoidance of doubt, the Wind Down Estate retains all rights and defenses

in the event that the Wind Down Estate’s equity or monetary interest in the Property is not

extinguished.

                    2.        The Movant may seek confirmation of the Chin Plan, and any court

presiding over the Chin Action may proceed with the Chin Action to the extent it was subject to

the automatic stay and Plan Injunction as a result of the Wind Down Estate’s junior mortgage on

the Property and to the extent permitted by this Order.

                    3.        Except as expressly set forth in Paragraph 1 above and as modified by the

Final Order (I) Authorizing Debtors to Continue Origination and Servicing of Forward Mortgage

Loans in Ordinary Course and Granting Related Relief and (II) Modifying Automatic Stay on A

Limited Basis to Facilitate Debtors’ Ongoing Operations (ECF No. 224), which is incorporated



                                                      2
WEIL:\97332322\1\41703.0012
19-10412-jlg         Doc 1807        Filed 02/11/20 Entered 02/11/20 11:29:43            Main Document
                                                  Pg 3 of 4



by reference into the Third Amended Plan, the Plan Injunction shall remain in full force and effect

with respect to any and all other additional claims (as defined in section 101(5) of the Bankruptcy

Code), scheduled claims, or other requests for payments filed and/or asserted, or which may be

filed and/or asserted, by the Movant against the Wind Down Estate, and any such claims shall be

subject to any governing process in this Court for submission of proofs of claim.

                    4.        The limited relief set forth herein shall not be construed as an admission of

liability by the Plan Administrator regarding any claim or cause of action arising from or in relation

to the Chin Action, or any other matter.

                    5.        The Plan Administrator is authorized to take all action necessary to

effectuate the relief granted in this Order.




                                  [Remainder of Page Intentionally Left Blank]




                                                        3
WEIL:\97332322\1\41703.0012
19-10412-jlg         Doc 1807        Filed 02/11/20 Entered 02/11/20 11:29:43             Main Document
                                                  Pg 4 of 4



                    6.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: February 10, 2020
       New York, New York
                                                     /s/   James L. Garrity, Jr.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE

Dated: January 8, 2020
       New York, New York


 CONSENTING PARTY                                              CONSENTING PARTY

 /s/ Sunny Singh                                               /s/ John P. Dell’Italia
 WEIL, GOTSHAL & MANGES LLP                                    DELL’ITALIA & SANTOLA
 767 Fifth Avenue                                              18 Tony Galento Plaza
 New York, New York 10153                                      Orange, NJ 07050
 Telephone: (212) 310-8000                                     Telephone: (973) 672-8000
 Facsimile: (212) 310-8007                                     John P. Dell’Italia
 Ray C. Schrock, P.C.
 Sunny Singh

 Authorized Attorneys for the Plan                             Authorized Attorney for Movant, Norma Chin
 Administrator




                                                           4
WEIL:\97332322\1\41703.0012
